Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered April 30, 1975, convicting him of robbery in the first degree, upon a jury verdict and imposing sentence. Judgment reversed, on the law, indictment dismissed, and case remitted to the Special Term for the purpose of entering an order in its discretion pursuant to CPL 160.50. By its verdict, the jury convicted defendant of robbery in the first degree pursuant to subdivision 3 of section 160.15 of the Penal Law and, at the same time, acquitted him of the lesser included offense of grand larceny in the third degree under subdivision 5 of section 155.30 of the Penal Law (see People v Acevedo, 40 NY2d 701, 707). The acquittal of the lesser included offense of grand larceny, coupled with defendant’s conviction of the higher offense of robbery, renders the verdict repugnant and requires reversal and dismissal of the indictment (People v Carbonnell, 40 NY2d 948; People v Belvin, 47 AD2d 929). Latham, J. P., Damiani, Suozzi and Gulotta, JJ., concur.